PER CURIAM.
Since the Tax Court based its decision on the application as a matter of law of the doctrine, of collateral estoppel, we have jurisdiction to review despite the provisions .of § 732(c) of the Internal Revenue Code, 26 U.S.C.A. § 732(c). Compare H. Fendrich, Inc. v. Commissioner, 7 Cir., 192 F.2d 916 with George Kemp Real Estate Co. v. Commissioner, 2 Cir., 182 F.2d 847, certiorari denied 340 U.S. 852, 71 S.Ct. 80, 95 L.Ed. 624. The decision was not, in the language of the statute, “necessary solely by.reason of section * * * 722.” •
The-principles of collateral estoppel were correctly applied and the decision is affirmed on the opinion of the Tax Court, 17 T.C. 755,